DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12, 15 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qualich (US 5,959,464).

With regard to claims 11, 12, 15 & 19, Qualich, in Figures 5 & 6, discloses a protective circuit (column 1, lines 11-20) comprising: a first field-effect transistor (101) having a first drain terminal (103), a first source terminal (105) and a first gate terminal (107); a control device (507) by which an electrical first voltage (503 & 505) between the first drain terminal and the first source terminal is determinable (via 501, step 605), and a first temperature sensor (106) by which a first temperature of the first field-effect transistor is detectable (step 607); wherein a first resistance of the first field-effect transistor and an electrical first current conducted via the first (re claim 11), wherein the first field-effect transistor (101) is connected to a voltage source (115) via the first drain terminal (103) (re claim 12), wherein the first source terminal (105) is connected to at least one electrical machine (113) and to an electrical ground (127) via the electrical machine (re claim 15), wherein at least the first temperature sensor is connected to the control device via an analog-to-digital convertor (column 4, lines 35-39) (re claim 19).

Claims 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellogg (US 9,263,877).

With regard to claims 26-28, Kellogg, in Figures 4 & 7, discloses a method for operating an electrical circuit comprising at least one protective circuit (column 1, lines 16-20) including a first field-effect transistor (110a) having a first drain terminal (114a), a first source terminal (118a) and a first gate terminal (116a); a control device (430) by which an electrical first voltage between the first drain terminal and the first source terminal is determinable (via 420, step 740); and a first temperature sensor (410) by which a first temperature of the first field-effect transistor is detectable (step 720); wherein a first resistance of the first field-effect transistor and an electrical first current conducted via the first field-effect transistor are determinable by the control device based on the first temperature (steps 730 & 750); the method comprising: determining an electrical first voltage between the first drain terminal and the first source terminal (step 740); detecting a first temperature of the first field-effect transistor (step 720); calculating an electrical first current conducted via the first field-effect transistor based on the detected first temperature (step 730 & 750) (column 8, lines 5-18) (re claim 26), further comprising determining a state of the protective circuit based on the first current (step 760, column 8, lines 19-28) (re claim 27), further comprising, based on the determined state, one of (re claim 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qualich in view of Kawamoto (US 2012/0326531).

With regard to claim 13, Qualich teaches the device of claim 12.  
Qualich does not teach a second field-effect transistor arranged between the voltage source and the first field-effect transistor; the second field-effect transistor having a second drain terminal, a second source terminal and a second gate terminal; wherein an electrical second voltage between the second drain terminal and the second source terminal is determinable by the control device.  
Kawamoto, in Figure 2, teaches a switch (SW) similar to Qualich wherein a temperature sensor (SS) and voltage (via 44) across the source and drain are used to protect the device from overcurrent (paragraph 0027 & 0030).  In Fig. 4, It is further taught that a second field-
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Qualich with Kawamoto, by placing two switches of Qualich is series as taught by Kawamoto, for the purpose of protecting a load from bidirectional currents as well as forming a redundant protection device.   

With regard to claim 14, Qualich in view of Kawamoto discloses the device of claim 13, and further discloses that a second temperature of the second field-effect transistor is detectable by one of the first temperature sensor or a second temperature sensor, and wherein a second resistance of the second field-effect transistor and an electrical second current conducted via the second field-effect transistor are determinable based on the second temperature (this would be the case if two of Qualich’s switches were placed in series as taught by Kawamoto).

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qualich in view of Kawamoto as applied to claim 15 above, and further in view of Berringer (US 5,719,519).

With regard to claim 16, Qualich teaches the protective circuit of claim 15.  
Qualich does not teach a third field-effect transistor arranged between the electrical machine and the electrical ground; and a measuring resistor arranged between the third field-effect transistor and the electrical ground; wherein an electrical third current conducted via the third field-effect transistor is determinable by the control device via the measuring resistor.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Qualich with Berringer, by using including the lower leg FET of Berringer to the circuit of Qualich, for the purpose of allowing the device to be used to a motor driving circuit thus increasing the usefulness of the device and which would provide overcurrent protection in both the upper and lower legs of the driver circuit.   

Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qualich.

With regard to Claim 17, Qualich discloses the claimed invention except that the electrical machine has a rated power of less than ten kilowatts.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to set the power rating of the given device to suite the needs of the specific application, since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to Claim 18, Qualich discloses the claimed invention except that the first current is ascertainable with an accuracy of less than 2.0 amperes based on the first temperature.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to set an accuracy of device dependent on the current rating of the circuit, since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 20, 21, 24 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Qualich in view of Berringer.

With regard to claim 20, Qualich teaches a device comprising an electrical machine (113) and a protective circuit (Fig. 5), the protective circuit including: a first field-effect transistor (101) having a first drain terminal (103), a first source terminal (105) and a first gate terminal (107); a control device (507) by which an electrical first voltage between the first drain terminal and the first source terminal is determinable (via 501); and a first temperature sensor (106) by which a first temperature of the first field-effect transistor is detectable; wherein a first resistance of the first field-effect transistor (step 609) and an electrical first current (step 611) conducted via the first field-effect transistor are determinable by the control device based on the first temperature; wherein the first drain terminal of the first field-effect transistor is connected to the electrical machine and to an electrical ground (127) via the electrical machine (column 8, lines 5-18).  
Qualich does not teach that the device is a motor vehicle.  
Berringer, in Figure 1, teaches a overcurrent protection circuit for a switch in a device.  It is further taught that the device may be a motor vehicle (column 1, 8-11). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Qualich with Berringer, by using the switch of Qualich in a motor vehicle for the purpose of allowing the device to be used to a motor driving circuit thus increasing the usefulness of the device and which would provide overcurrent protection in both the upper and lower legs of the driver circuit.   

With regard to claims 21 & 24, Qualich in view of Berringer discloses the device of claim 20, and further discloses that the first field-effect transistor is connected to a voltage source (re claim 21), further comprising: a third field-effect transistor (Berringer, 16A-16C) arranged between the electrical machine (coupled to 11A-111C of Berringer) and the electrical ground (20 of Berringer); and a measuring resistor (18A-18C of Berringer) arranged between the third field-effect transistor and the electrical ground; wherein an electrical third current conducted via third field-effect transistor is determinable by the control device via the measuring resistor (Berringer, column 8, lines 5-18)  (re claim 24).

With regard to Claim 25, Qualich discloses the claimed invention except that the first current is ascertainable with an accuracy of less than 2.0 amperes based on the first temperature.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to set an accuracy of device dependent on the current rating of the circuit, since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 22 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Qualich in view of Berringer as applied to claim 21 above, and further in view of Kawamoto.

With regard to claim 22, Qualich in view of Berringer teaches the device of claim 21.  
Qualich in view of Berringer does not teach a second field-effect transistor arranged between the voltage source and the first field-effect transistor; the second field-effect transistor having a second drain terminal, a second source terminal and a second gate terminal; wherein an electrical second voltage between the second drain terminal and the second source terminal is determinable by the control device.  
Kawamoto, in Figure 2, teaches a switch (SW) similar to Qualich wherein a temperature sensor (SS) and voltage (via 44) across the source and drain are used to protect the device from overcurrent (paragraph 0027 & 0030).  In Fig. 4, It is further taught that a second field-
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Qualich in view of Berringer with Kawamoto, by placing two switches of Qualich is series as taught by Kawamoto, for the purpose of protecting a load from bidirectional currents as well as forming a redundant protection device.   

With regard to claim 23, Qualich in view of Kawamoto discloses the device of claim 22, and further discloses that a second temperature of the second field-effect transistor is detectable by one of the first temperature sensor or a second temperature sensor, and wherein a second resistance of the second field-effect transistor and an electrical second current conducted via the second field-effect transistor are determinable based on the second temperature (this would be the case if two of Qualich’s switches were placed in series as taught by Kawamoto).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kellogg as applied to claim 27 above, and further in view of Kawamoto.

With regard to claim 29, Kellogg teaches the method of claim 27.  
Kellogg does not teach that a second field-effect transistor is arranged between a voltage source and the first field-effect transistor; the second field-effect transistor has a second drain terminal, a second source terminal and a second gate terminal; the method further comprising: determining an electrical second voltage between the second drain terminal and the 
Kawamoto, in Figure 2, teaches a switch (SW) similar to Qualich wherein a temperature sensor (SS) and voltage (via 44) across the source and drain are used to protect the device from overcurrent (paragraph 0027 & 0030).  In Fig. 4, It is further taught that a second field-effect transistor is arranged between a voltage source and the first field-effect transistor; the second field-effect transistor has a second drain terminal, a second source terminal and a second gate terminal; the method further comprising: determining an electrical second voltage between the second drain terminal and the second source terminal; detecting a second temperature of the second field-effect transistor; determining a second resistance of the second field-effect transistor and an electrical second current conducted via the second field-effect transistor based on the second temperature; and determining the state of the protective circuit additionally based on the second current.  (as seen in Fig. 4 each switch has a voltage detection unit).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kellogg with Kawamoto, by placing two switches of Kellogg in series as taught by Kawamoto, for the purpose of protecting a load from bidirectional currents as well as forming a redundant protection device.   

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kellogg in view of Kawamoto as applied to claim 29 above, and further in view of Berringer.

With regard to claim 30, Kellogg teaches the method of claim 29.  

wherein the first source terminal is connected to at least one electrical machine (via 11A-11C) and to a ground (20) via the electrical machine; wherein a third field-effect transistor (16A-16C) is arranged between the electrical machine and the ground, wherein a measuring resistor (18A-18C) is arranged between the third field-effect transistor and the ground; the method further comprising: determining an electrical third current conducted via the third field-effect transistor; and determining the state of the protective circuit additionally based on the third current (column 2, line 66 – column 3, line 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kellogg with Berringer, by using including the lower leg FET of Berringer to the circuit of Kellogg, for the purpose of allowing the device to be used to a motor driving circuit thus increasing the usefulness of the device and which would provide overcurrent protection in both the upper and lower legs of the driver circuit.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839